Exhibit 10.1

 

CREDIT AGREEMENT

 

THIS AGREEMENT is entered into as of July 1, 2004, by and between DOT HILL
SYSTEMS CORP., a Delaware corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

 

SECTION 1.1.          LINE OF CREDIT.

 

(a)     Line of Credit.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including July 1, 2006, not to exceed at any time the aggregate principal amount
of Thirty Million Dollars ($30,000,000.00) (“Line of Credit”), the proceeds of
which shall be used to finance Borrower’s working capital requirements. 
Borrower’s obligation to repay advances under the Line of Credit shall be
evidenced by a promissory note dated as of July 1, 2004 (“Line of Credit Note”),
all terms of which are incorporated herein by this reference.

 

(b)    Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby and/or sight commercial letters of credit for the
account of Borrower to finance the procurement of material and services (each, a
“Letter of Credit” and collectively, “Letters of Credit”); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed Five Million Dollars ($5,000,000.00).  The form and substance
of each Letter of Credit shall be subject to approval by Bank, in its sole
discretion.  Each Letter of Credit shall be issued for a term not to exceed
three hundred sixty-five (365) days, as designated by Borrower; provided
however, that no Letter of Credit shall have an expiration date subsequent to
the maturity date of the Line of Credit.  The undrawn amount of all Letters of
Credit shall be reserved under the Line of Credit and shall not be available for
borrowings thereunder.  Each Letter of Credit shall be subject to the additional
terms and conditions of the Letter of Credit agreements, applications and any
related documents required by Bank in connection with the issuance thereof. 
Each drawing paid under a Letter of Credit shall be deemed an advance under the
Line of Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this Agreement applicable to such advances; provided however, that
if advances under the Line of Credit are not available, for any reason, at the
time any drawing is paid, then Borrower shall immediately pay to Bank the full
amount drawn, together with interest thereon from the date such drawing is paid
to the date such amount is fully repaid by Borrower, at the rate of interest
applicable to advances under the Line of Credit.  In such event Borrower agrees

 

1

--------------------------------------------------------------------------------


 

that Bank, in its sole discretion, may debit any account maintained by Borrower
with Bank for the amount of any such drawing.

 

(c)     Borrowing and Repayment.  Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.

 

(d)    Reservation of Foreign Exchange “Delivery Limit.”  The largest aggregate
outstanding principal amount of Borrower’s foreign exchange contracts (entered
into by Bank as set forth in Section 1.2 below) which will mature during any
single two (2) day period shall be reserved under the Line of Credit and shall
not be available for borrowings thereunder.

 

(e)     Reservation of Business MasterCard Line.  The principal balance
outstanding under Borrower’s Business MasterCard Line with Bank shall be
reserved under the Line of Credit and shall not be available for borrowings
thereunder.

 

SECTION 1.2.          FOREIGN EXCHANGE FACILITY.

 

(a)     Foreign Exchange Facility.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including July 1, 2006, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by Borrower in United States
dollars of foreign currencies designated by Borrower; provided however, that the
maximum amount of all outstanding foreign exchange contracts shall not at any
time exceed an aggregate of Five Million United States Dollars
(US$5,000,000.00).  No foreign exchange contract shall be executed for a term in
excess of twelve (12) months or for a term which extends beyond July 1, 2006. 
Borrower shall have a “Delivery Limit” under the Foreign Exchange Facility not
to exceed at any time the aggregate principal amount of One Million United
States Dollars (US$1,000,000.00), which Delivery Limit reflects the maximum
principal amount of Borrower’s foreign exchange contracts which may mature
during any two (2) day period.  All foreign exchange transactions shall be
subject to the additional terms of a Foreign Exchange Agreement dated as of July
1, 2004 (“Foreign Exchange Agreement”), all terms of which are incorporated
herein by this reference.

 

(b)    Settlement.  Each foreign exchange contract under the Foreign Exchange
Facility shall be settled on its maturity date by Bank’s debit to any deposit
account maintained by Borrower with Bank.

 

(c)     Limitation on Availability of Foreign Exchange Facility. 
Notwithstanding anything to the contrary contained herein, Bank shall not enter
into foreign exchange contracts for the account of Borrower if and to the extent
that the sum of the aggregate principal balance outstanding under the Line of
Credit (including the undrawn amount of any Letters of Credit) plus the amounts
described in subsections (d) and (e) of Section 1.1 above exceeds Thirty Million
Dollars ($30,000,000.00).

 

2

--------------------------------------------------------------------------------


 

SECTION 1.3.          INTEREST/FEES.

 

(a)     Interest.           The outstanding principal balance of each credit
subject hereto shall bear interest at the rate of interest set forth in each
promissory note or other instrument executed in connection therewith.

 

(b)    Computation and Payment.  Interest shall be computed on the basis of a
360-day year, actual days elapsed.  Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

 

(c)     Commercial Letter of Credit Fees.  Borrower shall pay to Bank fees upon
the issuance of each commercial Letter of Credit, upon the payment or
negotiation of each drawing under any commercial Letter of Credit and upon the
occurrence of any other activity with respect to any commercial Letter of Credit
(including without limitation, the transfer, amendment or cancellation of any
commercial Letter of Credit) determined in accordance with Bank’s standard fees
and charges then in effect for such activity.

 

(d)    Standby Letter of Credit Fees.  Borrower shall pay to Bank (i) fees upon
the issuance of each standby Letter of Credit equal to ninety-five hundredths
percent (0.95%) per annum (computed on the basis of a 360-day year, actual days
elapsed) of the face amount thereof, and (ii) fees upon the payment or
negotiation of each drawing under any standby Letter of Credit and fees upon the
occurrence of any other activity with respect to any standby Letter of Credit
(including without limitation, the transfer, amendment or cancellation of any
standby Letter of Credit) determined in accordance with Bank’s standard fees and
charges then in effect for such activity.

 

SECTION 1.4.          COLLECTION OF PAYMENTS.  Borrower authorizes Bank to
collect all interest and fees due under each credit subject hereto by charging
Borrower’s deposit account number 4496-855008 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof.  Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

 

SECTION 1.5.          COLLATERAL.

 

As security for all indebtedness of Borrower to Bank subject hereto, Borrower
hereby grants to Bank security interests of first priority in Borrower’s
Investment Management Account No. 10671901, maintained with Wells Capital
Management Incorporated.

 

All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank.  Borrower
shall reimburse Bank immediately upon demand for all costs and expenses incurred
by Bank in connection with any of the foregoing security.

 

SECTION 1.6.          TERMINATION OF CREDIT FACILITIES.  Borrower may terminate
the credit facilities provided under this Agreement at any time upon two
Business Days (as defined in the Line of Credit Note) notice upon payment in
full of all outstanding indebtedness of Borrower to Bank under this Agreement
and the other Loan Documents, including without limitation any applicable
prepayment fees, and provided that if any Letters of Credit or foreign exchange
contracts remain outstanding on the date of such termination, such obligations
shall be secured by such collateral as Bank may require in its sole discretion,
pursuant to such documents as Bank may require in form and substance
satisfactory to Bank.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank under the
Loan Documents (as defined below).

 

SECTION 2.1.          LEGAL STATUS.  Borrower is a corporation, duly organized
and existing and in good standing under the laws of the State of Delaware, and
is qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which the failure to so
qualify or to be so licensed could have a material adverse effect on Borrower.

 

SECTION 2.2.          AUTHORIZATION AND VALIDITY.  This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith (collectively, the
“Loan Documents”) have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower, enforceable in accordance
with their respective terms, subject to general principles of equity and the
effect of applicable bankruptcy, insolvency, fraudulent transfer or conveyance,
reorganization, arrangement, dissolution, moratorium or other similar laws
relating to or affecting creditors’ rights generally.

 

SECTION 2.3.          NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any material
contract, obligation, indenture or other instrument to which Borrower is a party
or by which Borrower may be bound.

 

SECTION 2.4.          LITIGATION.  There are no pending, or to the best of
Borrower’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

 

SECTION 2.5.          CORRECTNESS OF FINANCIAL STATEMENT.  The financial
statement of Borrower dated March 31, 2004, a true copy of which has been
delivered by Borrower to Bank prior to the date hereof, (a) is complete and
correct and presents fairly the financial condition of Borrower as of March 31,
2004, (b) discloses all liabilities of Borrower that are required to be
reflected or reserved against under generally accepted accounting principles,
whether liquidated or unliquidated, fixed or contingent, as of March 31, 2004,
and (c) has been prepared in accordance with generally accepted accounting
principles consistently applied.  Since the date of such financial statement
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except in favor of Bank or
as otherwise permitted by Bank in writing.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.6.          INCOME TAX RETURNS.  Borrower has no knowledge of any
pending assessments or adjustments of its income tax payable with respect to any
year.

 

SECTION 2.7.          NO SUBORDINATION.  There is no agreement, indenture,
contract or instrument to which Borrower is a party or by which Borrower may be
bound that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.

 

SECTION 2.8.          PERMITS, FRANCHISES.  Borrower possesses, and will
hereafter possess, all material permits, consents, approvals, franchises and
licenses required and rights to all material trademarks, trade names, patents,
and fictitious names, if any, necessary to enable it to conduct the business in
which it is now engaged in compliance in all material respects with applicable
law.

 

SECTION 2.9.          ERISA.  Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

 

SECTION 2.10.        OTHER OBLIGATIONS.  Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation involving more
than $1,000,000.00 in the aggregate for all such defaults combined.

 

SECTION 2.11.        ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to
Bank in writing prior to the date hereof, Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment. 
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.

 

ARTICLE III

CONDITIONS

 

SECTION 3.1.          CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The obligation
of Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:

 

5

--------------------------------------------------------------------------------


 

(a)     Approval of Bank Counsel.  All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.

 

(b)    Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:

 

(i)            This Agreement and each promissory note or other instrument or
document required hereby.

(ii)           Corporate Resolution: Borrowing.

(iii)          Certificate of Incumbency.

(iv)          Authorization for Foreign Exchange Transactions.

(v)           Foreign Exchange Agreement.

(vi)          Security Agreement: Securities Account.

(vii)         Addendum to Security Agreement: Securities Account.

(viii)        Statement of Purpose (Form U-1).

(ix)           Securities Account Control Agreement.

(x)            Such other documents as Bank may require under any other Section
of this Agreement.

 

(c)     Financial Condition.  There shall have been no material adverse change,
as determined by Bank, in the financial condition or business of Borrower, nor
any material decline, as reasonably determined by Bank, in the market value of
any collateral required hereunder or a substantial or material portion of the
assets of Borrower.

 

(d)    Insurance.  Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s property, in form, substance, amounts, covering risks
and issued by companies reasonably satisfactory to Bank, and where required by
Bank, with loss payable endorsements in favor of Bank.

 

SECTION 3.2.          CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation of
Bank to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:

 

(a)     Compliance.  The representations and warranties contained herein and in
each of the other Loan Documents shall be true  in all material respects on and
as of the date of the signing of this Agreement and on the date of each
extension of credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.

 

(b)    Documentation.  Bank shall have received all additional documents which
may be required in connection with such extension of credit.

 

ARTICLE IV

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of

 

6

--------------------------------------------------------------------------------


 

Borrower to Bank under any of the Loan Documents remain outstanding, and until
payment in full of all obligations of Borrower subject hereto, Borrower shall,
unless Bank otherwise consents in writing:

 

SECTION 4.1.          PUNCTUAL PAYMENTS.  Punctually pay all principal,
interest, fees or other liabilities due under any of the Loan Documents at the
times and place and in the manner specified therein.

 

SECTION 4.2.          ACCOUNTING RECORDS.  Maintain adequate books and records
in accordance with generally accepted accounting principles consistently
applied, and permit any representative of Bank, at any reasonable time and upon
reasonable notice, to inspect, audit and examine such books and records, to make
copies of the same, and to inspect the properties of Borrower; provided however,
that no more than two inspections, audits and examinations per calendar year,
other than any that relate to any period in such year during which an Event of
Default has occurred and is continuing, shall be required by Bank.

 

SECTION 4.3.          FINANCIAL STATEMENTS.  Provide to Bank all of the
following, in form and detail satisfactory to Bank:

 

(a)     not later than 90 days after and as of the end of each fiscal year, a
copy of Borrower’s Form 10K report filed with the Securities Exchange
Commission, including audited financial statements with a balance sheet, an
income statement, a statement of cash flow and all schedules and footnotes in
accordance with generally accepted accounting principles;

 

(b)    not later than 45 days after and as of the end of each fiscal quarter, a
copy of Borrower’s Form 10Q report filed with the Securities Exchange
Commission, including financial statements with a balance sheet, an income
statement and a statement of cash flow, prepared in accordance with generally
accepted accounting principles, except for the absence of schedules, footnotes
and year-end adjustments;

 

(c)     not later than 90 days after and as of the end of each fiscal quarter, a
business plan of Borrower, prepared by Borrower and delivered to Bank;

 

(d)    from time to time such other information as Bank may reasonably request.

 

SECTION 4.4.          COMPLIANCE.  Preserve and maintain all material licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business in
which failure to so comply could have a material adverse effect on Borrower.

 

SECTION 4.5.          INSURANCE.  Maintain and keep in force insurance of the
types and in amounts customarily carried in lines of business similar to that of
Borrower, including but not limited to fire, extended coverage, public
liability, flood (if required by law), property damage and workers’
compensation, with all such insurance carried with companies and in amounts
reasonably satisfactory to Bank, and deliver to Bank from time to time at Bank’s
request schedules setting forth all insurance then in effect.

 

SECTION 4.6.          FACILITIES.  Keep all properties useful or necessary to
Borrower’s business in good repair and condition, ordinary wear and tear
excepted, and from time to time

 

7

--------------------------------------------------------------------------------


 

make necessary repairs, renewals and replacements thereto so that such
properties shall be fully and efficiently preserved and maintained.

 

SECTION 4.7.          TAXES AND OTHER LIABILITIES.  Pay and discharge when due
any and all indebtedness, obligations, assessments and taxes, both real or
personal, including without limitation federal and state income taxes and state
and local property taxes and assessments, except such (a) as Borrower may in
good faith contest or as to which a bona fide dispute may arise, and (b) for
which Borrower has made provision, to Bank’s reasonable satisfaction, for
eventual payment thereof in the event Borrower is obligated to make such
payment.

 

SECTION 4.8.          LITIGATION.  Promptly give notice in writing to Bank of
any litigation pending or threatened against Borrower with a claim in excess of
$1,000,000.00.

 

SECTION 4.10.        NOTICE TO BANK.  Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to Bank in reasonable detail of:  (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property in
excess of an aggregate of $1,000,000.00.

 

ARTICLE V

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

 

SECTION 5.1.          USE OF FUNDS.  Use any of the proceeds of any credit
extended hereunder except for the purposes stated in Article I hereof.

 

SECTION 5.2.          OTHER INDEBTEDNESS.  Create, incur, assume or permit to
exist any indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
(b) any other liabilities of Borrower existing as of, and disclosed to Bank
prior to, the date hereof and (c) new indebtedness or liabilities resulting from
such borrowings, loans or advances, not to exceed $1,000,000.00 in the
aggregate.

 

SECTION 5.3.          MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity except if Borrower is the surviving entity and
no Event of Default has occurred and is continuing or would exist after giving
effect to such merger; make any substantial change in the nature of Borrower’s
business as conducted as of the date hereof; nor sell, lease, transfer or
otherwise dispose of all or a substantial or material portion of Borrower’s
assets except in the ordinary course of its business.

 

8

--------------------------------------------------------------------------------


 

ARTICLE VI

EVENTS OF DEFAULT

 

SECTION 6.1.          The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:

 

(a)     Borrower shall fail to pay within five (5) days of when due any
principal, interest, fees or other amounts payable under any of the Loan
Documents.

 

(b)    Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.

 

(c)     Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days from its occurrence.

 

(d)    Any default (beyond any applicable grace period) in the payment or
performance of any obligation, or any defined event of default, under the terms
of any contract or instrument (other than any of the Loan Documents) pursuant to
which Borrower, any guarantor hereunder or any general partner or joint venturer
in any Borrower which is a partnership or joint venture (with each such
guarantor, general partner and/or joint venturer referred to herein as a “Third
Party Obligor”) has incurred any debt or other liability (i) to Bank, or (ii) to
any person or entity involving greater than $1,000,000.00 in the aggregate for
all such defaults combined.

 

(e)     The filing of a notice of judgment lien against Borrower or any Third
Party Obligor; or the recording of any abstract of judgment against Borrower or
any Third Party Obligor in any county in which Borrower or such Third Party
Obligor has an interest in real property; or the service of a notice of levy
and/or of a writ of attachment or execution, or other like process, against the
assets of Borrower or any Third Party Obligor; or the entry of a judgment
against Borrower or any Third Party Obligor; if within twenty (20) days after
the creation thereof, or at least ten (10) days prior to the date on which any
assets could be lawfully sold in satisfaction thereof, the debt or claims
relating to such judgments, liens, levies, writs, executions and other process
are not satisfied or stayed pending appeal (with a bond or similar insurance
satisfactory to Bank) or insured against in a manner satisfactory to Bank.

 

(f)     Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower or any Third Party
Obligor, and such involuntary petition or

 

9

--------------------------------------------------------------------------------


 

proceeding is unopposed or is not dismissed within sixty (60) days of its
commencement, or Borrower or any Third Party Obligor shall file an answer
admitting the jurisdiction of the court and the material allegations of any
involuntary petition; or Borrower or any Third Party Obligor shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
or any Third Party Obligor by any court of competent jurisdiction under the
Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors.

 

(g)    There shall exist or occur any material adverse event or condition which
Bank in good faith believes impairs, or is substantially likely to impair, the
prospect of payment or performance by Borrower of its obligations under any of
the Loan Documents.

 

(h)    The death or incapacity of any individual Borrower or Third Party
Obligor.  The dissolution or liquidation of any Borrower or Third Party Obligor
which is a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligoradopts a plan to effect the dissolution
or liquidation of such Borrower or Third Party Obligor; or an action for the
involuntary dissolution of Borrower or any such Third Party Obligor is commenced
and is not contested by an appropriate proceeding promptly instituted and
diligently prosecuted.

 

SECTION 6.2.          REMEDIES.  Upon the occurrence and during the continuance
of any Event of Default:  (a) all indebtedness of Borrower under each of the
Loan Documents, any term thereof to the contrary notwithstanding, shall at
Bank’s option and without notice become immediately due and payable without
presentment, demand, protest or notice of dishonor, all of which are hereby
expressly waived by each Borrower; (b) the obligation, if any, of Bank to extend
any further credit under any of the Loan Documents shall immediately cease and
terminate; and (c) Bank shall have all rights, powers and remedies available
under each of the Loan Documents, or accorded by law, including without
limitation the right to resort to any or all security for any credit subject
hereto and to exercise any or all of the rights of a beneficiary or secured
party pursuant to applicable law.  All rights, powers and remedies of Bank may
be exercised at any time by Bank and from time to time after the occurrence and
during the continuance of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.  Notwithstanding anything to the contrary contained herein, Bank
shall have no obligation to permit borrowings hereunder during the five (5) day
period referred to in 6.1 (a) above or during the sixty (60) day period
described in Section 6.1 (f) above.

 

ARTICLE VII

MISCELLANEOUS

 

SECTION 7.1.          NO WAIVER.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

 

10

--------------------------------------------------------------------------------


 

SECTION 7.2.          NOTICES.  All notices, requests and demands which any
party is required or may desire to give to any other party under any provision
of this Agreement must be in writing delivered to each party at the following
address:

 

 

BORROWER:

 

DOT HILL SYSTEMS CORP.

 

 

6305 El Camino Real

 

 

Carlsbad, CA 92009

 

 

 

BANK:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

San Diego RCBO

 

 

401 B Street, Suite 2201

 

 

San Diego, CA 92101

 

 

 

 

 

or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

SECTION 7.3.          COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower shall pay
to Bank immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

 

SECTION 7.4.          SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank’s prior
written consent.  Bank reserves the right to sell, assign, transfer, negotiate
or grant participations in all or any part of, or any interest in, Bank’s rights
and benefits under each of the Loan Documents.  In connection therewith, Bank
may disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business, or any
collateral required hereunder.

 

SECTION 7.5.          CONFIDENTIALITY.  Bank agrees to hold any Confidential
Information (as defined below) that it may receive from Borrower in confidence,
except for disclosure: (i) to Bank’s representatives (which shall include,
without limitation, all other banks and companies affiliated with Wells Fargo &
Company) who need to know the Confidential Information for the purpose of Bank’s
ongoing credit accommodations to Borrower, it being expressly understood and
agreed that such persons and entities shall be informed of the confidential
nature of the Confidential Information and shall be required by Bank to treat
the information as confidential in accordance with the terms and conditions
hereof; (ii) to legal counsel, accountants and other

 

11

--------------------------------------------------------------------------------


 

professional advisors to Bank; (iii) to federal and state bank examiners and
other regulatory officials having jurisdiction over Bank; (iv) as required by
law or legal process, provided that Bank agrees to notify Borrower of any such
disclosures unless prohibited by applicable law, or in connection with any legal
proceeding to which Bank and Borrower are adverse parties; and (v) to any person
or entity in connection with a proposed sale, assignment or transfer of all or
any part of Bank’s interest in the Loan Documents, provided that the recipient
has accepted such information subject to a confidentiality agreement
substantially similar to this Section 7.5.  As used herein, the term
“Confidential Information” shall mean all non-public, confidential and/or
proprietary information of Borrower, now or at any time hereafter provided to
Bank by Borrower, or any of Borrower’s officers, employees, agents or
representatives, in connection with Bank’s ongoing credit accommodations to
Borrower, and shall include, without limitation, any and all financial,
technical and/or business information relating to Borrower and its subsidiaries,
including trade secrets, research and development test results, marketing or
business plans and strategies, forecasts, budgets, projections, customer and
supplier information, and any other analyses, computations or studies prepared
by or for Borrower or its subsidiaries.  This confidentiality provision shall
not extend to any portion of the Confidential Information that: (a) is or
becomes generally available to the public other than as a result of a disclosure
by Bank or its representatives; (b) is or becomes available to Bank on a
non-confidential basis by Borrower or any officer, employee, agent or
representative of Borrower prior to its disclosure by Bank; or (c) is or becomes
available to Bank on a non-confidential basis from a source other than Borrower.

 

SECTION 7.6.          ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.

 

SECTION 7.7.          NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

 

SECTION 7.8.          TIME.  Time is of the essence of each and every provision
of this Agreement and each other of the Loan Documents.

 

SECTION 7.9.          SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

 

SECTION 7.10.        COUNTERPARTS.  This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same Agreement.

 

SECTION 7.11.        GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

12

--------------------------------------------------------------------------------


 

SECTION 7.12.        ARBITRATION.

 

(a)     Arbitration.  The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise arising out of or relating
to in any way (i) the loan and related Loan Documents which are the subject of
this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.

 

(b)    Governing Rules.  Any arbitration proceeding will (i) proceed in a
location in California selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Rules”).  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

(c)     No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)    Arbitrator Qualifications and Powers.  Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a

 

13

--------------------------------------------------------------------------------


 

 court of such state could order or grant within the scope hereof and such
ancillary relief as is necessary to make effective any award.  The arbitrator
shall also have the power to award recovery of all costs and fees, to impose
sanctions and to take such other action as the arbitrator deems necessary to the
same extent a judge could pursuant to the Federal Rules of Civil Procedure, the
California Rules of Civil Procedure or other applicable law.  Judgment upon the
award rendered by the arbitrator may be entered in any court having
jurisdiction.  The institution and maintenance of an action for judicial relief
or pursuit of a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief.

 

(e)     Discovery.  In any arbitration proceeding discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA.  Any requests for an extension of the discovery periods,
or any discovery disputes, will be subject to final determination by the
arbitrator upon a showing that the request for discovery is essential for the
party’s presentation and that no alternative means for obtaining information is
available.

 

(f)     Class Proceedings and Consolidations.  The resolution of any dispute
arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

 

(g)    Payment Of Arbitration Costs And Fees.  The arbitrator shall award all
costs and expenses of the arbitration proceeding.

 

(h)    Real Property Collateral; Judicial Reference.  Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and obligations, shall remain fully valid and enforceable.  If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638.  A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA’s selection procedures.  Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

 

(i)      Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

WELLS FARGO BANK,

 

DOT HILL SYSTEMS CORP.

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ James L. Lambert

 

By:

/s/ Brian P. Chambers

 

 

James L. Lambert

 

 

 Brian P. Chambers

 

 

President

 

 

 Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Preston Romm

 

 

 

 

Preston Romm

 

 

 

 

Chief Financial Officer

 

 

 

 

15

--------------------------------------------------------------------------------